internal_revenue_service number release date index number --------------- ---------------------------------------- --------------------------------------- -------------------------------- - ----------------------------------- ---------------------------------------- --------------------------------------- -------------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc corp b06 - plr-131080-03 date date legend distributing controlled corp corp corp corp corp corp corp corp 7b corp corp 8a corp 8b corp ------------------------------------ ------------------------ ------------------ ------------------------------ ------------------------------------ ---------------------- --------------- ------------------------------ ----------------------------------------------- -------------------------------- ---------------------------------- ------------------------------------------ ---------------------------------------------------- ------------------------ ---------------------------- --------------------------------- ---------------------------- ------------------------- ------- ------- ------- ------ ------------------- ------------------- ------------------------ --------------------------- ---------------------- --------------------------- --------------------------- -------------- ----------------- ----------------- --------------------- ---------------------- plr-131080-03 corp 9b llc llc llc year year year year month date date date date date date date date date date date date --------------------------------------------------------------- ------------------------------------------------------------------------ ------------------------------------------------------------------------ plr-131080-03 stock_option plan ---------------------------------------------------------------------------------------------------------- stock_option plan ---------------------------------------------------------------------------------------------------------- stock_option plan stock_option plan stock_option plan --------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- stock_option plan stock_option plan stock_option plan --------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------- busine sec_1 banking products busine sec_2 ----------------------------------------------------------------------------------------------------------- busine sec_3 busine sec_4 -------------------------------------------------------------- --------------------------------------------------------------------------------------------------------------------- -- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------------------------------------- --------------------------------- --------------------------------------------------------------- -------------------------- ------ --------------- -------------- --------- a b c d ------------- --------------- ----- ----- --------------- ----- ---- ------- ---- ------ ------------- ------------- --------------- --------- --------- ------------------------------------- ------------- ----------------------------------------- ----------------------------------------- ------------------------------------------ ---------------------------------------- plr-131080-03 e f g h i j k l m n o p q aa state a ex ex1 trust trust trust trust plr-131080-03 dear --------------- this letter responds to your date request for rulings regarding certain federal_income_tax consequences of a proposed transaction the information submitted in that request and in later correspondences dated date date date date date date date date date date date and date is summarized below distributing is a holding_company that was incorporated on date under the laws of state a distributing currently has three significant wholly owned subsidiaries corp corp and controlled distributing is a member of a affiliated_group_of_corporations filing a consolidated_return corp is involved in busine sec_1 corp was organized in year and became a subsidiary of distributing upon the incorporation of distributing in year corp was acquired by distributing on date in a tax-free transaction corp is involved in busine sec_2 corp was acquired by distributing through the merger of corp into corp a corporation wholly owned by distributing in conjunction with the merger of corp with and into corp the name of corp was changed to corp controlled is a state a corporation that owns percent of the membership interests in several single member state a limited_liability_company llc operations and a a percent interest in a corporation all of which engage in busine sec_3 controlled owns percent of the membership interests in llc llc and llc controlled owns a a percent interest in corp controlled is a member of a affiliated_group_of_corporations filing a consolidated_return the predecessor_corporation to controlled corp was incorporated in state a in year by corp corp subsequently changed its name to corp 8a and corp 8b before again changing its name to controlled on date on date corp distributed controlled to distributing as a dividend llc is engaged in busine sec_3 and is organized as a state a llc llc was formed by controlled on date and effective as of date corp 7b previously known as corp merged with and into llc corp now known as corp 7b was acquired by corp 8b corp 8b is now known as controlled in a taxable transaction on date at the time of its acquisition by corp 8b now known as controlled corp now known as corp 7b was actively engaged in busine sec_3 plr-131080-03 as a single member llc llc is treated as an entity disregarded as separate from controlled therefore llc 1's busine sec_3 activities are treated as a division of controlled for federal_income_tax purposes corp now known as corp 9b actively engaged in busine sec_3 was acquired by corp 8b now known as controlled in a taxable stock purchase on date on date llc a single member state a llc and treated for federal_income_tax purposes as a disregarded_entity was organized by controlled on date corp 9b merged with and into llc in a tax free reorganization the busine sec_3 assets of llc have been actively operated as part of the controlled busine sec_3 operations and for federal_income_tax purposes are considered to be an expansion of busine sec_3 conducted by controlled’s llc division controlled acquired a percent of the outstanding shares of corp on date corp engages in busine sec_4 distributing also owns as an investment approximately h of the stock of corp which was acquired in a series of open market transactions in month of year neither distributing nor controlled will rely upon the activities of corp for purposes of meeting the active_trade_or_business_requirement of sec_355 distributing has two classes of common_stock class a and class b distributing’s class a common_stock is traded on ex distributing’s class b common_stock was traded on the ex1 until date at which time all publicly held stock was retired as of date b shares of distributing’s class a common_stock were outstanding the class a common_stock shares represent n of the total voting power of both classes of common_stock as of date distributing had one shareholder corp that holds five percent or more of its stock corp owns c shares of distributing’s class a common_stock in addition corp owns all of the issued and outstanding shares of distributing’s class b common_stock corp 3’s total percentage ownership of distributing stock is d as of date presently distributing sponsors several stock_option plans for its employees including stock_option plan stock_option plan stock_option plan stock_option plan stock_option plan and stock_option plan collectively the option plans outstanding incentive stock_options isos granted under the option plans are collectively referred to as current distributing isos and outstanding nonqualified_stock_options nqsos granted under the option plans are collectively referred to as current distributing nqsos plr-131080-03 in addition distributing sponsors a restricted_stock incentive plan under which restricted_stock awards are made to employees of corp and its subsidiaries pursuant to the terms of the restricted_stock_plan distributing has granted eligible employees distributing restricted_stock awards current distributing restricted_stock each of the plans provides that an option will terminate days after an employee ceases to be an employee of distributing or a subsidiary of distributing as defined in code sec_424 distributing proposes to amend the plans to authorize the committee that administers each plan to make adjustments in the terms and conditions of and the criteria included in adjusted distributing options in recognition of unusual and nonrecurring events including the distribution affecting distributing or any distributing subsidiary financial information has been received indicating that distributing and controlled have had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for the past five years the principal corporate business_purpose motivating the proposed transaction is to improve controlled’s financing structure including its ability to effectively and efficiently raise a significant amount of debt and or equity in a po to finance a number of corporate objectives additionally the distribution will permit distributing to access capital on terms and conditions significantly better than those currently available to it to meet the business_purpose described above distributing intends to accomplish the distribution pursuant to the following transactions a prior to the distribution controlled will distribute an unsecured g--year note in the amount of e to distributing as a dividend in order to compensate distributing for capital previously contributed by distributing to controlled to fund operations controlled will also continue to owe distributing f for amounts loaned to controlled to acquire shares of corp controlled will convert this loan to an unsecured g-year note b thereafter controlled will recapitalize its common_stock in order that its capital structure mirrors distributing’s class a and class b common_stock capital structure as part of the distribution distributing will transfer its interest in corp a h interest to controlled for an j-year promissory note the controlled note equal to i payable recapitalization of controlled and exchange of corp stock_distribution of note by controlled to distributing transfer to trusts plr-131080-03 in monthly installments of principal and interest and additional shares of controlled’s class a and class b stock as part of a transaction intended to qualify as a reorganization under sec_368 the controlled note will require the monthly payment of 12th of the principal on the note plus accrued interest c immediately upon receipt of the controlled note in the intended sec_368 reorganization and at a time that distributing has accrued interest owing to its preferred security holders under the following trusts distributing will irrevocably transfer the controlled note to trustee the trustee for trust trust trust and trust trusts the trustee will hold the controlled note in escrow for the benefit of the preferred security holders of the trusts distributing’s creditors it will collect payments of principal and interest from the controlled note and pay those proceeds to the preferred security holders of the trusts effective with the irrevocable assignment and transfer of the controlled note to the trustee distributing will have no further ownership_interest in the controlled note will have no further right title nor interest in the controlled note and distributing will not be entitled to any payments from the trustee with respect to the controlled note the trustee is unrelated to distributing or controlled d within k months after the receipt of a favorable private_letter_ruling from the irs and as part of the distribution distributing will distribute pro_rata class-by-class all of its outstanding controlled class a and class b common_stock to the holders of distributing class a and class b common_stock the distribution in a transaction meant to qualify under sec_361 e related law sec_1_83-7 of the income_tax regulations provides in part that if an option to which sec_421 relating to certain qualified and other options does not apply is granted to an employee or beneficiary thereof in_connection_with_the_performance_of_services sec_83 applies to the grant if the option has a readily_ascertainable_fair_market_value at the time the option granted if sec_83 does not apply to the grant of the option because it does not have a readily_ascertainable_fair_market_value at the time of the grant sec_83 applies at the time the option is exercised or otherwise_disposed_of even though the fair_market_value of the option may have become readily ascertainable before that time if the option is exercised sec_83 applies to the stock_option plan and related law the distribution plr-131080-03 transfer of the property pursuant to the exercise and the employee recognizes compensation income upon the transfer at the time and in the amount determined under sec_83 option plan a each current distributing iso current distributing iso that is outstanding immediately prior to the distribution will be adjusted to reflect the change in value of distributing stock that results from the distribution the adjusted distributing isos in a manner that a preserves the aggregate spread between the exercise price of the options and the fair_market_value of the underlying distributing stock immediately before the adjustment and b produces a ratio of the exercise of the options to the fair_market_value of the underlying distributing stock immediately after the distribution that is equal to the ratio of the exercise price of the options to the fair_market_value of the underlying distributing stock immediately before the distribution the distribution ratio fair market values for this purpose will be equal to the average of the high and low sale prices for class a common_stock of distributing in regular-way trading and without to regard to after-hours trades reported on the ---------------------------------- -------------- on the day before the distribution date and on the distribution date an adjusted distributing iso will otherwise be subject_to the same terms and vesting schedule as the related current distributing iso no additional grants of distributing options will be made pursuant to the distribution no options to purchase shares of controlled will be granted pursuant to the distribution no other_benefits will be provided to holders of current distributing isos pursuant to the distribution adjusted distributing isos that are held by persons who cease to be employed by distributing or a parent or subsidiary of distributing as a result of the distribution controlled employees and that remain exercisable but unexercised after a l-month period following the distribution will upon exercise be treated as non-qualifying stock_options nqsos each current distributing nqso that is outstanding immediately prior to the distribution will be adjusted to reflect the change in the value of distributing stock that results from the distribution adjusted distributing nqsos in a manner that a preserves the aggregate spread between the exercise price of the b c d e f plr-131080-03 options and the fair_market_value of the underlying distributing stock immediately before the adjustment and b produces a ratio of the exercise price of the options to the fair_market_value of the underlying distributing stock immediately after the distribution that is equal to the ratio of the exercise price of the options to the fair_market_value of the underlying distributing stock immediately before the distribution the distribution ratio fair market values for this purpose will be equal to the average of the high and low sale prices for class a common_stock of distributing in regular-way trading and without regard to after-hours trades reported on the -------------------------------------on the day before the distribution date and on the distribution date an adjusted distributing nqso will otherwise be subject_to the same terms and vesting schedule as the related current distributing nqso distributing will amend the option plans to confer on their respective administrative committees the discretion to interpret or amend terms and conditions of adjusted distributing options and provide that service with controlled after the distribution will be treated as employment with distributing solely to prevent employment-termination related expiration of the options provided however controlled employees will not be treated as employees of distributing after the distribution date for purposes of determining the federal tax treatment of their adjusted distributing isos the po within a period beginning m months before and ending no later than k months after the distribution controlled intends to issue equity or debt through a public offering the po the po is expected to raise approximately o to p for controlled after the distribution during a transitional period following the distribution not expected to exceed one year after the distribution it is anticipated that distributing and controlled will share routine and minor administrative services including risk management and human resources all transitional services will be negotiated at terms that would be obtained in an arm’s length transaction after the distribution distributing and controlled will share the services of two individuals as directors and executive officers out of a total of at least five directors and executive officers g f g plr-131080-03 the following representations have been made in connection with the proposed transaction a at the time of the distribution distributing will own at least percent of the stock of controlled the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled the indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities within the meaning of sec_355 no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of the corporation immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock and securities of corp and corp which are controlled corporations engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the years of financial information submitted on behalf of corp and corp respectively are representative of each respective corporation’s present operations and with regard to corp and corp there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of controlled is representative of its present operations and with regard to controlled there have been no substantial operational changes since the date of the last financial statements submitted following the distribution distributing through corp will continue the active_conduct of its business independently and with its separate employees two employees who are currently executive officers of distributing controlled and corp joint employees will continue in their respective capacities for these entities after the distribution and will be paid on an arm’s length basis for their services to each corporation b c d e f g h plr-131080-03 i following the distribution distributing through corp will continue the active_conduct of its business independently and with its separate employees following the distribution controlled will continue the active_conduct of its business independently and with its separate employees the joint employees will continue in their respective capacities for these entities after the distribution and will be paid on an arm’s length basis for their services to each corporation subsequent to the distribution it is anticipated that distributing and controlled will share a number of administrative services for a transitional period not to exceed months immediately after the distribution the gross assets of the active business conducted by corp as defined in sec_355 will have a fair_market_value that is at least percent of the total fair_market_value of corp 1's gross assets immediately after the distribution the gross assets of the active business conducted by corp as defined in sec_355 will have a fair_market_value that is at least percent of the total fair_market_value of corp 2's gross assets immediately after the distribution the gross assets of the active business conducted by controlled as defined in sec_355 will have a fair_market_value that is at least percent of the total fair_market_value of controlled’s assets the distribution will be carried out for the corporate business_purpose of enhancing controlled’s capital structure by facilitating an equity or debt offering by controlled and increasing controlled’s access to borrowing alternatives as well as improving the terms and conditions of capital available to distributing the equity debt offering of controlled will fund existing busine sec_3 and busine sec_4 operations expansion of those operations through acquisitions and the acquisition of aa or other future busine sec_3 and or busine sec_4 activities there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and to its best knowledge the management of distributing is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of either distributing or controlled after the transaction management of distributing believes but does not know as a fact that some individuals who own less than j k l m n o p plr-131080-03 percent of the distributing or controlled stock and who exercise outstanding vested stock_options may sell some or all of these shares the options that may be exercised are expected to vest post spin-off there is no plan or intention by either the distributing_corporation or the controlled_corporation directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business no distributing shareholder or shareholders will hold immediately after the distribution disqualified_stock within the meaning of sec_355 of the code which constitutes a percent or greater interest in distributing or controlled for purposes of sec_355 immediately after the distribution no person determined after applying the aggregation rules of sec_355 will hold stock possessing percent or more of the total combined voting power of all classes of distributing stock entitled to vote or percent or more of the total value of shares of all classes of distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution neither distributing nor controlled will accumulate its receivables nor make extraordinary payment of its payables in anticipation of the distribution other than i trade account indebtedness created in the ordinary course of business through continuing transactions at terms comparable to those which could be obtained in an arm’s length transaction ii payables created for transitional services if any negotiated at arm’s length and iii approximately q worth of short-term notes from controlled to distributing as described above no inter-corporate debt will exist between distributing and controlled at the time of or subsequent to the distribution immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable inter-company transaction regulations see sec_1_1502-13 and sec_1 as in q r s t u v w plr-131080-03 x y z effect before the publication of t d 1995_32_irb_6 and as currently in effect sec_1_1502-13 as published by t d further distributing’s excess_loss_account with respect to the stock of controlled if any will be included in income before the distribution see sec_1_1502-19 payments made in connection with all continuing transactions if any after the distribution between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither distributing or controlled is an investment_company as defined in sec_368 and iv the purpose for the proposed distribution is not to facilitate the personal planning of any distributing shareholder aa distributing controlled and the shareholders of distributing will each pay their own expenses if any incurred in connection with the distribution bb distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 after the distribution cc the distribution by distributing of the controlled class a and class b common_stock will be pro_rata class-by-class with respect to the distributing class a and class b common shareholders distributing currently anticipates that each distributing class a common_stock shareholder will receive approximately ----- --- -- share of controlled class a common_stock for each share of distributing class a common likewise the distributing class b common shareholder will receive approximately ---------- share of controlled class b common_stock for each share of distributing class b common_stock held on the record_date for the distribution dd the total adjusted_basis and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled as determined under sec_357 the liabilities assumed in the transaction as determined under d if any were incurred in the ordinary course of business and are associated with the assets being transferred plr-131080-03 ee within_12_months after receipt of a favorable private_letter_ruling from the internal_revenue_service distributing will distribute pro_rata to its shareholders the stock of controlled based upon the class of distributing stock they then hold ff either m months prior to the distribution or within k months following the date of the distribution controlled will engage in equity and or debt offerings in the approximate amount of o to p and to the extent an equity offering is completed prior to the distribution the equity offering will not constitute more than percent of its outstanding shares of common_stock gg current distributing isos will immediately prior to adjustment to account for the distribution comply with the requirements of sec_422 and the regulations thereunder hh none of the current distributing nqsos had a readily_ascertainable_fair_market_value within the meaning of sec_1_83-7 at the time such options were granted ii jj each current distributing iso and current distributing nqso will immediately prior to adjustment to account for the distribution satisfy the requirements for qualified_performance-based_compensation as defined in sec_1_162-27 the exercise prices of and the number of distributing shares subject_to the outstanding current distributing isos will be adjusted to reflect the change in value of distributing shares as a result of the distribution in a manner that a preserves the aggregate spread between the exercise price of the options and the fair_market_value of the underlying distributing stock immediately before the adjustment and b produces a ratio of the exercise price of the options to the fair_market_value of the underlying distributing stock immediately after the distribution that is equal to the ratio of the exercise price of the options to the fair_market_value of the underlying distributing stock immediately before the spin off kk holders of current distributing isos or nqsos who receive adjusted distributing isos or nqsos respectively will not receive any additional benefits as part of the substitution of adjusted distributing isos or nqsos for current distributing isos or nqsos respectively adjusted distributing isos and adjusted distributing nqsos to purchase distributing stock under the distributing option plans that are issued in substitution for current distributing isos and current distributing nqsos pursuant to the distribution will not have a readily_ascertainable_fair_market_value ll plr-131080-03 within the meaning of sec_1_83-7 at the time such options are issued mm the payment of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained for consideration the total cash consideration that will be paid instead of issuing fractional shares of controlled stock will not exceed ----- of the total consideration that will be issued pursuant to the distribution of such stock the fractional share interests will be aggregated and no holder of distributing stock will receive cash in an amount greater than the value of one full share of controlled stock based solely on the information submitted and the representations made we have concluded that the transfer by distributing to controlled of its h interest in the stock of corp in exchange for i an i unsecured j-year promissory note immediately after the receipt by distributing of the j-year promissory note distributing will transfer such promissory note to the trusts for the benefit of distributing’s public debt holder creditors ii other boot if any and iii additional shares of controlled’s class a and class b common_stock followed by the pro_rata distribution by distributing of all of the stock of controlled to the distributing shareholders will qualify as a reorganization within the meaning of sec_368 and sec_355 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize gain upon the transfer of its corp stock to controlled in exchange for the class a and class b common_stock of controlled a i unsecured j-year promissory note and any other boot received due to that transfer recognized gain will be equal to the lesser_of i realized gain or ii the face_amount of the unsecured j year promissory note plus the value of any other boot less the accrued interest amount owed by distributing to its public debt holders at the time the trustee receives the j year promissory note from distributing such accrued interest amount will be limited to the amount of such accrued interest_paid to the public debt holders by the trustee to the extent such accrued interest is paid from amounts derived from installment payments received by the trustee from controlled on its j year promissory note sec_361 sec_361 sec_361 b no gain_or_loss will be recognized by controlled upon the receipt of the corp stock from distributing in exchange for i the stock of controlled ii controlled’ sec_2 plr-131080-03 j year promissory note and iii any other boot deemed transferred from controlled to distributing in the exchange sec_1032 the basis of the corp stock received by controlled will be the same as its basis in the hands of distributing immediately prior to the transaction plus any gain recognized by distributing on the transfer of the corp stock sec_362 the holding_period of the corp stock received by controlled will include the holding_period during the period this asset was held by distributing sec_1223 a no gain_or_loss will be recognized by distributing upon the pro_rata distribution class-by-class of the shares of class a and class b common_stock of controlled to the distributing class a and class b common_stock shareholders sec_361 b no gain_or_loss will be recognized by distributing upon the transfer of the j-year promissory note to the trustee for the benefit of distributing’s public debt creditors c c and no income gain_or_loss will be recognized by the distributing class a or class b common_stock shareholders upon their receipt of the shares of class a or class b controlled common_stock pursuant to the distribution sec_355 the aggregate basis of the class a and class b distributing common_stock and the class a and class b controlled common_stock will be the same as the basis in the distributing class a or class b common_stock held by the distributing shareholders immediately prior to the distribution the total basis will be allocated in proportion to the fair market values of the distributing and the controlled class a or class b common_stock in accordance with sec_1_358-2 and sec_358 b and c the holding_period of the controlled class a or class b common_stock will in each instance include the holding_period of the distributing class a or class b common_stock with respect to which the distribution of the controlled class a or class b common_stock is made provided that the distributing class a or class b common_stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between controlled and distributing will be made in accordance with sec_1_312-10 plr-131080-03 following the distribution controlled and its subsidiaries if any which are includible corporations under sec_1504 and satisfy the ownership requirements of sec_1504 will be an affiliated_group_of_corporations entitled to file a consolidated federal_income_tax return with controlled as the common parent payments made by distributing to controlled or by controlled to distributing under a tax_sharing_agreement that a have arisen or will arise for a taxable_period ending before the distribution or for a taxable_period beginning on or before and ending after the distribution and b will not become fixed or determinable until after the distribution will be treated as occurring immediately before the distribution any payment of cash in lieu of a fractional share interest in controlled will be treated for federal_income_tax purposes as if the fractional share interest had been issued in the distribution of stock of controlled and then redeemed by controlled the cash payment will be treated as having been received in exchange for the constructively redeemed fractional share under sec_302 assuming the current distributing isos satisfy the requirements of sec_422 and that the spread and ratio tests of sec_424 and sec_1 a and e ii b are met and assuming that the current distributing options constitute qualified_performance-based_compensation under sec_162 and sec_1 e then based on the facts submitted we rule as follows the substitution of adjusted distributing isos for current distributing isos pursuant to the distribution will not result in income gain_or_loss to the holders of such options or the person to whom such options were initially granted in_connection_with_the_performance_of_services for distributing or a parent or subsidiary of distributing the substitution pursuant to the distribution of adjusted distributing isos for current distributing isos held by individuals who are employees of distributing or of a subsidiary of distributing immediately after the distribution is not a modification within the meaning of code sec_424 thus the substitution will not be treated as a grant of new options to such individuals for purposes of sec_422 the adjustment of current distributing options to constitute adjusted distributing options pursuant to the distribution will not cause any such options to fail to plr-131080-03 satisfy the performance_goal requirements of sec_162 and sec_1_162-27 the substitution of adjusted distributing nqsos for current distributing nqsos pursuant to the distribution will not result in income gain_or_loss to the holders of such options or the person to whom such options were initially granted in_connection_with_the_performance_of_services for distributing or a parent or subsidiary of distributing neither distributing nor controlled will recognize income gain_or_loss upon the substitution of adjusted distributing isos for current distributing isos pursuant to the distribution or upon the exercise of those options neither distributing nor controlled will recognize income gain_or_loss upon the substitution of adjusted distributing nqsos for current distributing nqsos pursuant to the distribution or upon the exercise of those options in the event that amounts are includible in the gross_income of a holder of adjusted distributing options as a result of the exercise of such options or a disqualifying_disposition of shares acquired through the exercise of such options and a deduction is allowable for such amounts distributing will be entitled to such deduction if the employee was employed by distributing or a subsidiary of distributing from the date the option was granted through the date of exercise or any earlier termination of employment and controlled will be entitled to such deduction if the employee was employed by controlled or a subsidiary of controlled from the date the option was granted through the date of exercise or any earlier termination of employment no opinion is expressed concerning situations where the holder of the option was not employed by the same corporation continuously from the date of grant except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed regarding the qualification of the options that are intended to qualify as incentive stock_options under sec_422 of the code including the effect of the proposed amendment to such options and whether the substitution of adjusted distributing isos for distributing isos held by employees of controlled after the distribution will constitute a modification within the meaning of code sec_424 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-131080-03 a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours office of associate chief_counsel corporate cc branch chief branch alfred c bishop jr
